DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BARRY MOORE,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3018

                         [December 27, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 14-005558CF10A.

  Barry Moore, Defuniak Springs, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.